Citation Nr: 1343305	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  06-34 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


	

	INTRODUCTION

The Veteran had active service from August 1967 to August 1968.  He served in combat in Vietnam and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The Veteran's hypertension had its onset during his military service.


CONCLUSION OF LAW

Hypertension was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Under VA regulations, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).  

The service treatment records do not show diagnoses or treatment for hypertension for VA purposes.  However, VA and private treatment records dated more than one year after the Veteran's service separation show diagnoses and treatment for hypertension; accordingly, a current diagnosis of hypertension is of record.  

The September 2004 VA examiner diagnosed essential hypertension and opined that the Veteran's hypertension was not related to military service or his service-connected diabetes, but also that his service-connected diabetes mellitus was 33.3 percent of the cause of his hypertension.  Given the internal conflict in this opinion, the Board directed that the Veteran undergo a second VA examination in October 2011, at which time the examiner opined that it is not at least as likely as not that the Veteran's hypertension onset in service, was causally related to service to include as due to his alleged herbicide exposure, manifested within one year of discharge, or was otherwise caused or aggravated by the Veteran's service-connected diabetes mellitus.  In so stating, the examiner cited to the absence of diagnosed hypertension or high blood pressure readings in the Veteran's service treatment records.

In its June 2013 Joint Motion for Remand, the parties determined that the October 2011 VA opinion was also insufficient because the examiner did not adequately discuss why the Veteran's hypertension was not related to herbicide exposure or the service-connected diabetes mellitus, other than to reference the lack of affirmative in-service clinical findings, or explain the relevance of the lack of evidence concerning certain diabetic complications.

Consequently, the Board requested an opinion from a VHA specialist in October 2013.  That opinion was returned in November 2013, and found that the Veteran's hypertension was at least as likely as not began in service.  Noting several significant blood pressure readings taken during service (including normal readings on service entrance in August 1967, but elevated readings of 140/92 and 140/70 in March 1968 as well as of 140/86, 140/90, and 140/88 in April 1968), the VHA specialist stated that the elevated systolic pressures were higher than one would expect for a man of the Veteran's age (18-20 years old) at that time, and consistent with hypertension.  While recognizing that these readings did not satisfy VA's definition of hypertension according to the pertinent regulations, the examiner noted that the Veteran's blood pressure readings in service met the current medical guidelines for pre-hypertension, while others met the threshold for hypertension.  

The Board finds that the November 2013 VHA specialist opinion is sufficiently probative on which to base a grant of service connection for hypertension.  Indeed, even if the documented elevated blood pressure readings do not satisfy the VA regulations for hypertension, it is clear that the November 2013 VHA specialist found that the documented in-service readings constituted the onset of the disease process that was ultimately diagnosed as hypertension.  Although the remaining opinions tend to contradict the November 2013 VHA specialist opinion, the Board, and the Court, have already found that they are not probative for the reasons discussed above.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


